COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ROSA SERRANO AND TLP-EPL                       §
 ENTERPRISES, INC. DBA THE LENS                                 No. 08-11-00191-CV
 FACTORY; AND ALL OCCUPANTS OF                  §
 11450 JAMES WATT, SUITE C1 AND                                    Appeal from the
 C2 EL PASO, TEXAS 79936,                       §
                                                         County Court at Law Number Five
                  Appellants,                   §
                                                              of El Paso County, Texas
 v.                                             §
                                                                 (TC# 2011-J00021)
 FRANCIS PROPERTIES I, LTD.,                     §

                  Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant Rosa Serrano is indigent for purposes of appeal,

this Court makes no other order with respect thereto. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.